DETAILED ACTION
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “a first cable portion of a cable for said cable-driven system, wherein said first cable portion is adjustably attached to objects of said system via said attachment points… where a second cable portion is tangentially attached to said objects via said tangent points, and determining, based on said movement, an upper length limit of said second cable portion, wherein said second cable portion represents a different portion of said cable from said first cable portion” as recited in claims 1, 11, and 21.
Liu et al. (US 20170124230 A1, hereinafter Liu), the closest reference, discloses a method of simulating a cable-driven system, (FIGS. 1-9) comprising: 
defining said system as a plurality of cable joints, (Mass point) wherein at least one of said cable joints is defined as attachment points where a cable portion (cable segment with tension/torsion spring) is adjustably attached to objects of said system, and an upper length limit of said cable; (See FIG. 2) and 
simulating said cable joints by simulating an effect of said cable portion on said objects, (See Steps 11-16 of FIG. 1 and steps 91-99 of Fig. 9, showing the simulation steps) wherein said simulating said cable joints includes: 
dynamically adjusting, in response to a movement of said objects, said attachment points to tangent points where said cable portion is tangent to said objects; (See at least Step 97, where the position is sequentially calculated) and 
dynamically adjusting, in response to said movement, said upper length limit. (See at least FIG. 9, steps 97, where the length limit of the cables is adjusted via the displacement)
However, Liu does not explicitly teach that the dynamically adjusting the second portion, attached to the tangential portion, involves a different cable from the starting cable, which includes the first cable portion.  No other reference remedies these deficiencies.
Therefore, claims 1, 11, and 21 are allowed and claims 2-10, 12-20, and 22-30 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812